               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

OTIS L. BARNES,                      )
                                     )
               Plaintiff,            )
                                     )
v.                                   )         CV420-024
                                     )
MS. TOBY, et al.,                    )
                                     )
               Defendants.           )

                                ORDER

     Plaintiff Otis L. Barnes is a prisoner at Georgia State Prison in this

District. He has submitted this 42 U.S.C. § 1983 Complaint alleging

failure to protect and denial of adequate medical care while incarcerated

at Hancock State Prison in Sparta, Georgia and Macon State Prison in

Oglethorpe, Georgia. Doc. 1. Barnes, however, has sent his complaint to

the Southern District of Georgia, which has no apparent link to his claim.

     Hancock State Prison is located in Hancock County and Macon

State Prison is located in Bibb County, both of which lie in the Middle

District of Georgia. 28 U.S.C. § 90(b)(2). As his claim arises from events

that occurred in another district, the proper forum for this case is the

United States District Court for the Middle District of Georgia. 28 U.S.C.
§ 1391(b) (venue); 28 U.S.C. § 1406 (district courts may dismiss or

transfer cases suffering venue defects); see 28 U.S.C. § 90(b)(2). The

Clerk is DIRECTED to transfer this case to the Middle District of

Georgia for all further proceedings.

     SO ORDERED, this 5th day of February, 2020.


                                       _______________________________
                                       __________________________
                                       CHR
                                        H  ISTO
                                             TOPPHER L. RAY
                                        HRISTOPHER
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
